UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7541



TOY BURTRON MADDEN,

                                            Plaintiff - Appellant,

          versus


CATHERINE C. BLAKE; JOHN MULHOLLAND; LYNNE ANN
BATTAGLIA; JOYCE K. MCDONALD; J. FREDERICK
MOTZ; PARRIS N. GLENDENING; ROBERT RUBIN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
3313-AMD)


Submitted:   June 23, 1998                 Decided:   July 24, 1998


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Toy Burtron Madden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Toy Burtron Madden, a federal inmate, appeals the district

court’s order denying relief on his civil complaint under 28

U.S.C.A. § 1915(e) (West Supp. 1998). We have reviewed the record

and the district court’s opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the

district court. Madden v. Blake, No. CA-97-3313-AMD (D. Md. Oct.

14, 1997). We deny Madden’s several motions for clarification or

reconsideration.We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2